Citation Nr: 0612044	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  95-16 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for damage to the 
spinal column.

2.  Entitlement to service connection for arthritis of the 
hips.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION


The veteran had active service from July 1973 to July 1976 
and from January 1977 to March 1994.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In this decision, the RO denied 
entitlement to service connection for damage to the spinal 
column and arthritis of the hips.  

In September 1994 and April 1996 rating decisions, the RO 
also denied entitlement to service connection for arthritis 
of the elbows and a left shoulder disorder.  The veteran 
appealed these determinations.  The Board remanded these 
issues in November 2003.  

By rating decision of November 2005, the agency of original 
jurisdiction (AOJ) granted service connection for a chronic 
right elbow strain, chronic left elbow strain, and a "left 
shoulder condition."  The veteran was informed that these 
were considered a full grant of all benefits sought on appeal 
regarding the issues of service connection for bilateral 
elbow and left shoulder disabilities.  He has not contested 
these determinations.  The Board finds the AOJ's November 
2005 decisions to award service connection are a full grant 
of all benefits sought on appeal regarding these joints and, 
therefore, these issues are no longer in appellate status.

In November 2003, the Board also remanded the issues of 
entitlement to service connection for arthritis of the hips 
and damage to the spinal column.  These issues have now 
returned for appellate consideration.

The issue of entitlement to service connection for arthritis 
of the hips is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The lay and medical evidence supports a nexus between the 
veteran's diagnosed mild chronic cervical spine strain and 
his active service.


CONCLUSION OF LAW

The veteran's chronic cervical spine strain was incurred as a 
result of his active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Regarding the issue of entitlement to service connection for 
a spinal disability, the Board is satisfied that all relevant 
facts regarding that issue have been properly developed and 
no further assistance to the veteran is required in order to 
comply with the duty to notify and assist.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  In any event, based on the 
favorable decision discussed below, the Board finds that any 
failure in VA's duty to notify and assist the veteran 
regarding this claim is moot.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  



Service Connection for Spinal Disabilities.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). 

The veteran has contended that he currently suffers with 
damage to his spinal column due to his long status as a 
paratrooper in active service and the many difficult and hard 
landings he suffered while conducting parachute jumps.  He 
claimed that he had received injuries on some of his 
parachute jumps, but since these were not serious or life-
threatening injuries, he did not report them.  The veteran 
claims that his spinal column was injured in these jumps and 
has resulted in spinal disabilities.

His service medical records note multiple complaints for 
joint pain.  Regarding his back, the primary complaints and 
treatment concerned his low back/lumbar spine.  The veteran 
is currently service connected for a thoracolumbar strain 
with a disc bulge at the L4-L5 level and degenerative disc 
disease at the L5-S1 level.  This disability is currently 
evaluated as 10 percent disabling.

Regarding the veteran's cervical spine, post-service VA 
examinations did not elicit any abnormal physical or 
radiological findings.  However, VA orthopedic examination in 
April 2003 noted complaints of pain on terminus of range of 
motion testing.  Cervical X-rays from April 2003 were 
reported to demonstrate no significant abnormalities.  The 
final impression was a cervical spine with a mild chronic 
strain.  The examiner commented that this disorder was at 
least as likely as not related to the veteran's active 
service.

This orthopedic examiner prepared an addendum to his 
examination in November 2004.  He again emphasized, that with 
respect to the previously diagnosed spinal column conditions, 
it was his opinion that it was at least as likely as not 
these disorders were related to the veteran's military 
service.  The examiner commented that this opinion was based 
on the veteran having over 100 parachute jumps with a history 
of symptoms and injuries, whether reported by the veteran or 
not.

Based on the veteran's creditable lay evidence, the Board 
will resolve all doubt in the veteran's favor regarding his 
in-service injury to the cervical spine and subsequent 
chronic symptomatology.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; see also Washington v. Nicholson, 19 Vet App. 362, 
366-67 (2005).  In light of the medical examiner's findings 
and opinion noted above, the Board finds that the veteran's 
cervical strain was incurred during active service and is 
entitled to service connection.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  As noted above, the disabilities 
associated with the veteran's thoracic and lumbar spines have 
already been awarded service connection.


ORDER

Entitlement to service connection for a chronic cervical 
strain is granted.



REMAND

In addition to the abnormalities of the veteran's back/spine 
noted above, he is also service-connected for tendonitis of 
both hips, degenerative arthritis of both knees, and pes 
planus.  The veteran has asserted that he currently has 
arthritic changes in both hip joints due to his strenuous 
activities while on active service.  The VA orthopedic 
examination of April 2003 obtained X-rays of the hips that 
noted minimal degenerative disease in the "superior 
acetabular compartment."  The VA examiner of April 2003 
opined in his addendum of November 2004, that these 
degenerative changes in the hips were less likely than not 
related to the veteran's military service.  However, this 
examiner failed to make an opinion regarding whether the 
degenerative changes of the hips had been caused or 
aggravated by his multiple service-connected disabilities of 
the spine and lower extremities.  See 38 C.F.R. § 3.310(a).  
On remand, an additional VA compensation examination must be 
obtained that addresses this issue.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The claimant 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).

2.  The veteran should be afforded a VA 
orthopedic examination.  The purpose of 
this examination is to determine the 
existence and etiology of the veteran's 
degenerative disease of both hip joints 
("minimal degenerative disease in the 
superior acetabular") and whether this 
disease is the result of his service-
connected disabilities.  The claims 
folder must be sent to the examiner for 
review.  Please provide the examiner with 
the following instructions:

The examiner is asked to indicate that he 
or she has reviewed the claims folder.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the examination report.

The veteran has claimed that he currently 
has arthritis in both hip joints.  He is 
currently service-connected for multiple 
orthopedic disabilities to include disc 
bulging/strain/degenerative disc disease 
of the thoracolumbar spine, tendonitis of 
both hips, degenerative arthritis of both 
knees, and pes planus.  

Does the veteran currently have arthritis 
or degenerative joint disease of the 
hips?  (In this regard, please review the 
bilateral hip X-rays taken in April 
2003.)  If so, please provide all 
appropriate diagnoses.  The examiner must 
indicate whether it is at least as likely 
as not that any current hip arthritis or 
degenerative joint disease was incurred 
as a result of, or aggravated beyond its 
natural course by, the veteran's service-
connected disabilities.

A complete rationale must be given for 
any opinion expressed and the foundation 
for all conclusions should be clearly set 
forth.  The report of the orthopedic 
examination should be associated with the 
veteran's claims folder.

3.  Finally, readjudicate the veteran's 
claim on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to this claim remains 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable period of time 
within which to respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim for service connection.  38 C.F.R. 
§ 3.655 (2005).  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

(Continued on next page.)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. MARTIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


